Citation Nr: 0701545	
Decision Date: 01/19/07    Archive Date: 01/25/07

DOCKET NO.  04-39 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service in the United States 
Air Force from April 1946 to February 1949.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  

In February 2006, the veteran testified during a personal 
hearing at the RO and, in August 2006, he testified during a 
hearing at the RO before the undersigned Acting Veterans Law 
Judge.  Transcripts of each hearing are in the record.

In December 2006, the undersigned Acting Veterans Law Judge 
granted the veteran's motion to advance his case on the 
Board's docket, pursuant to 38 C.F.R. § 20.900(c) (2006).

The Board notes that the February 2004 rating decision also 
denied service connection for chronic obstructive pulmonary 
disease (COPD) to which the veteran submitted a timely notice 
of disagreement that month.  In June 2006, a statement of the 
case (SOC) was issued but a substantive appeal on this matter 
is not currently of record.  As such, the Board will confine 
its consideration to the issue as set forth on the title 
page.

The Board also notes that, in an August 2002 rating decision, 
the RO awarded a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU), effective from April 23, 1999, and a 100 
percent rating or the veteran's service-connected post-
traumatic stress disorder (PTSD), effective from April 15, 
2002.  Then, in an October 2003 substantive appeal (VA Form 
9), the veteran said he should be entitled to "this 
benefit" as he was unable to work since 1974 due to his 
PTSD.  While the veteran may have been trying to raise an 
earlier effective date claim, he did not respond to the RO's 
November 2003 letter requesting that he clarify the claim he 
wished to appeal.  If the veteran wishes to file a claim for 
an earlier effective date for the award of either his TDIU or 
100 percent rating for PTSD, he or his representative must 
contact the RO to specify the exact nature of his claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for asbestosis.  In oral 
and written statements in support of his claim, he said he 
was a hydraulic specialist in service and inspected hydraulic 
lines and equipment on airplane wheel wells that were 
insulated with asbestos.  The October 2004 statement of the 
case reflects that the veteran's exposure to asbestos was 
conceded by a September 2004 VA examiner based upon the 
veteran's history as an aircraft hydraulic technician.

However, there appears to be a difference of medical opinions 
as to whether the veteran has asbestosis and VA and non-VA 
radiology records have been variously interpreted and re-
interpreted.  Reports of a December 2001 computed tomography 
(CT) scan, and May 2002 and June 2003 chest x-rays performed 
by VA were interpreted to essentially show pleural 
calcifications consistent with a history of asbestosis.  
However, reports of August and November 2002 and January 2003 
chest x-rays included no findings of active pulmonary disease 
or asbestosis and an April 2005 chest x-ray showed bibasilar 
changes.  

Then, in August 2003, a VA examiner diagnosed COPD.  The 
examination report indicates that a new CT scan of the chest 
did not support the diagnosis of asbestosis and no pleural 
calcification or parenchymal fibrosis was seen.  It was noted 
that the CT scan showed COPD.  Further, an October 2003 VA 
clinical record indicates that review of the June 2003 chest 
x-ray showed no evidence of intersticial fibreosis "of" 
(or?) asbestosis.  But, a December 2003 VA outpatient record 
reveals that a pulmonologist diagnosed asbestosis and noted 
extensive diaphragmatic calcification.  

Additionally, in September 2004, a VA examiner diagnosed COPD 
and noted that the December 2001 CT scan was erroneously read 
and the more correct diagnosis was reflected on the September 
17, 2003 CT scan that showed no pleural calcification.  A 
copy of the report of the September 2003 CT scan is not in 
the claims file.  

However, according to private medical records from Pulmonary 
Associates, P.A., dated from December 2005 to February 2006, 
the veteran was diagnosed with asbestosis.  In February 2006, 
T.K., D.O., stated current x-rays showed that on the right 
hemi diaphragm, the veteran had calcifications medially along 
the pleural surface consistent with asbestos exposure.  
Increased interstitial markings, bilaterally, in the lower 
lobes were noted.  This record indicates that a CT scan with 
contrast to evaluate asbestosis was recommended and that the 
veteran would follow up with his physician two weeks after he 
had a CT, for reevaluation.  It is unclear if that CT scan 
was performed.

In an April 2006 signed statement, the veteran indicated he 
would not undergo any more radiographic tests.  

Then, in May 2006, a VA examiner diagnosed COPD relying, in 
large measure, on the 2003 CT scan report (the one missing in 
the claims file).

First, the Board believes that a copy of the report of the CT 
scan performed by VA in September 2003 should be obtained.  
See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 
2 Vet. App. 611 (1992).  As well, it appears that, in August 
1989, the veteran was hospitalized for treatment of 
hoarseness and, in April 1991, he was hospitalized for 
treatment of COPD at the VA medical center in Phoenix.  The 
Board believes it would be helpful to have these records.  
Id.

Second, the Board believes that a copy of the report of the 
February 2006 private chest x-ray, and subsequent CT scan if 
performed, should be obtained.  The veteran should also be 
afforded the opportunity to undergo a new chest CT scan, if 
he is willing to do so.

Third, the Board is of the opinion that the veteran's 
radiographic records should be reviewed by a radiologist with 
expertise in diagnosing pulmonary diseases such as 
asbestosis, e.g., a "B-reader" (those demonstrating 
proficiency in the classification of chest radiographs for 
the pneumoconiosis using the International Labour Office 
Classification (ILO) System), to determine if he has 
asbestosis related to his period of active military service.

Accordingly, the case is REMANDED for the following actions:

1.	Obtain a copy of the report of the 
veteran's CT scan apparently performed 
on September 17, 2003, at the VA 
medical center in Phoenix, Arizona.  
Also obtain the veteran's medical 
records for his August 1989 and April 
1991 hospitalizations at the VA medical 
facility in Phoenix.

2.	Request a copy of all records regarding 
his treatment by Dr. T.K. and Pulmonary 
Associates, P.A., for the period since 
February 2006, to specifically include 
a copy of a report of a chest x-ray 
performed on February 9, 2006 and any 
subsequently performed CT scans or 
chest x-rays.  The physician should 
indicate in writing if no further 
radiological studies were performed 
after February 9, 2006.

3.	Contact the veteran and determine if he 
is willing to undergo a new chest CT 
scan and, only if so, schedule him for 
a chest CT at the appropriate VA 
medical facility.

4.	After the above development has been 
completed, to the extent possible, 
arrange for a radiologist with 
expertise in diagnosing asbestosis, 
e.g., a "B-reader", to review all the 
veteran's VA and non-VA radiology 
reports of CT scans and chest x-rays, 
dated from 2001-2006 (or 2007 if the 
veteran consents to a new CT study) to 
determine if he has asbestosis.  The 
medical specialist is requested to 
address the following:
 
a.	Does the veteran have asbestosis 
or another pulmonary disorder?

b.	Is it at least as likely as not 
(i.e., at least a 50-50 
probability) that the veteran has 
asbestosis based on radiological 
evidence, or is such a diagnosis 
unlikely (i.e., less than a 50-50 
probability)?

c.	In rendering an opinion, the VA 
radiologist is particularly 
requested to reconcile the 
impressions expressed on the 
reports of the December 2001 VA CT 
scan, and May 2002 and June 2003 
chest x-rays, and the December 
2005 to February 2006 private 
pulmonary records from Pulmonary 
Associates, P.A. and Dr. T.K. (to 
the effect that the veteran has 
asbestosis) with the reports of 
the August and November 2002, and 
January 2003 VA chest x-rays (to 
the effect that the veteran shows 
no active pulmonary disease or 
findings of asbestosis), September 
2003 CT scan (reported to show no 
asbestosis), and April 2005 chest 
x-ray (that showed bibasilar 
changes).

A complete rationale should be 
provided for all opinions rendered.

5.	Thereafter, readjudicate the veteran's 
claim for service connection for 
asbestosis.  

The case should be returned to the Board after compliance 
with requisite appellate procedures. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_____________________________________________
A. P. SIMPSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


